DETAILED ACTION
Response to Arguments
The amendment filed 6/30/2022 have been entered and made of record.

The Applicant has canceled claim(s) 6, 11, and 19.
The Applicant has included newly added claim(s) 21-23.
The application has pending claim(s) 1-5, 7-10, 12-18, and 20-23.

The replacement drawings were received on 6/30/2022.  These drawings are acceptable.

In response to the amendments filed on 6/30/2022:
The “Objections to the specification” have been entered and therefore the Examiner withdraws the objections to the specification.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The Applicant's arguments with respect to claims 1-5, 7-10, 12-18, and 20-23 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 15, and 20 respectively.
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
The Applicant alleges, “IV. Claim Rejections …” in pages 20-24, and states respectively that it was conceded in the Office action that Akbas in view of Wu does not explicitly disclose “performing feature fusion processing …; and obtaining the position ..., wherein the obtaining … comprises: performing dimension reduction …; performing purification …; and determining the positions …” and that Gu fails to teach or suggest such elements since Gu’s attention mechanism module is not used after the feature fusion.  However the Examiner disagrees at least because the previous Non-Final Office Action dated 3/30/2022 never conceded that Akbas in view of Wu does not disclose “performing feature fusion processing …; and obtaining the position …” but rather stated that Akbas as modified by Wu in combination further teaches such elements “performing feature fusion processing …; and obtaining the position …” and that Gu taught “wherein the obtaining … comprises: performing dimension reduction …; performing purification …; and determining the positions …”.  Therefore Gu was not relied upon for the feature fusion as is argued by the Applicant but rather Akbas as modified by Wu in combination teaches the feature fusion and Gu was merely relied upon for the teaching of the attention mechanism module [the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu, using Gu’s teachings by including the attention mechanism module processing after Akbas’s [as modified by Wu] D features feature fusion process in order improve the accuracy of detecting the key points according to the importance of features (see Gu, 0047, 0050, 0089, and 0091).   Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-5, 7-10, 12-18, and 20-23 are not in condition for allowance because they are not patentably distinguishable over the prior art references.
The Applicant alleges, “In addition, referring with Fig. 1 of Chen …” in pages 23-24, and states respectively that even if Akbas, Wu, Gu, and Chen [or even Weng] are combined, the solution is different from the solution as recited in amended claim 1.  However the Examiner disagrees at least because Akbas, Wu, and Gu in combination do not consist of such deficiencies as discussed above. Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-5, 7-10, 12-18, and 20-23 are not in condition for allowance because they are not patentably distinguishable over the prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas et al (US 11,074,711 B1, as applied in previous Office Action), in view of Wu et al (“Single-Shot Bidirectional Pyramid Networks for High-Quality Object Detection” - arXiv – March 2018, pages 1-10, as applied in previous Office Action) and further in view of Gu et al (US 2021/0049356 A1, as applied in previous Office Action).
Regarding claim 1, Akbas teaches a key point detection method, comprising: obtaining a plurality of first feature maps at a plurality of scales for an input image, scales of the plurality of first feature maps having a multiple relationship (see Akbas, C2-C5 features [first feature maps] extracted from the input image by using residual network with strides of (4, 8, 16, 32) pixels [multi-scales], Fig. 1, Col. 8, lines 48-67, Col. 9, lines 1-10); performing forward processing on each of the plurality of first feature maps by using a first pyramid neural network to obtain a plurality of second feature maps in one-to-one correspondence to the plurality of first feature maps, wherein each of the plurality of second feature maps has the same scale as that of a first feature map corresponding to the second feature map (see Akbas, K2-K5 features [second feature maps] computed with top-down and lateral connections from the bottom-up pathway having the same spatial size corresponding to C2-C5, Fig. 1, Col. 9, lines 50-53).
However, Akbas did not explicitly disclose performing reverse processing on each of the plurality of second feature maps by using a second pyramid neural network to obtain a plurality of third feature maps in one-to-one correspondence to the plurality of second feature maps, wherein each of the plurality of third feature maps has the same scale as that of a second feature map corresponding to the third feature map; and performing feature fusion processing on each of the plurality of third feature maps, and obtaining a position of each key point in the input image by using a feature map subjected to the feature fusion processing, which comprises: performing feature fusion processing on each of the plurality of third feature maps to obtain a fourth feature map; and obtaining the position of each key point in the input image based on the fourth feature map, wherein the obtaining the position of each key point in the input image based on the fourth feature map comprises: performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel; performing purification processing on features in the fourth feature map subjected to the dimension reduction processing by using a convolution block attention module to obtain a purified feature map; 49determining the positions of the key points of the input image by using the purified feature map.
Wu teaches performing reverse processing on each of the plurality of second feature maps by using a second pyramid neural network to obtain a plurality of third feature maps in one-to-one correspondence to the plurality of second feature maps, wherein each of the plurality of third feature maps has the same scale as that of a second feature map corresponding to the third feature map (see Wu, FLQ (L=1~4, Q=3) [third feature maps] generated by reverse feature pyramid network (rFPN) corresponding to FLQ (L=1~4, Q=2)  [second feature maps] having the same scales, e.g., FP/8 corresponding to rFPN/8, Figure 1 and Figure 2(b), Page 4/10, Col. 2, Paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akbas’s method using Wu’s teachings by including the reverse feature pyramid network between Akbas’s forward feature pyramid network and Akbas’s D features feature fusion process in order to make the feature representation more effective and robust prior to being feed into the feature fusion process (see Wu, Page 4/10, Section 3.4. – Bidirectional Feature Pyramid Structure, Paragraphs 1-2).
Further, Akbas as modified by Wu further teaches performing feature fusion processing on each of the plurality of the third feature maps (see Akbas, different levels of features [the third feature maps generated by the reverse feature pyramid network which was included between Akbas’s forward feature pyramid network and Akbas’s D features feature fusion process as discussed above] are inputted to the D features feature fusion for concatenation into a single feature map, Fig. 1 and Fig. 4, Col. 9, lines 63-67), and obtaining a position of each key point in the input image by using a feature map subjected to the feature fusion processing (see Akbas, key point heatmaps obtained using the single feature map, Fig. 1 and Fig. 4, Col. 10, lines 16-23), which comprises: performing the feature fusion processing on each of the plurality of third feature maps to obtain a fourth feature map (see Akbas, different levels of features [the third feature maps generated by the reverse feature pyramid network which was included between Akbas’s forward feature pyramid network and Akbas’s D features feature fusion process as discussed above] upsampled to a same size and concatenated into a single feature map [fourth feature map], Fig. 1 and Fig. 4, Col. 9, lines 63-67); and obtaining the position of each key point in the input image based on the fourth feature map (see Akbas, key point heatmaps obtained using the single feature map [fourth feature map], Fig. 1 and Fig. 4, Col. 10, lines 16-23). 
	However, Akbas as modified by Wu did not explicitly disclose wherein the obtaining the position of each key point in the input image based on the fourth feature map comprises: performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel; performing purification processing on features in the fourth feature map subjected to the dimension reduction processing by using a convolution block attention module to obtain a purified feature map; 49determining the positions of the key points of the input image by using the purified feature map.
 Gu teaches wherein the obtaining the position of each key point in the input image based on the fourth feature map comprises: performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel (see Gu, dimension reduction performed on the feature maps of key points {Akbas’s [as modified by Wu] fourth feature map as discussed above} by using a global pooling layer of the attention mechanism module, Paragraph 0047, 0050, 0090, lines 1-6, 0091); performing purification processing on features in the fourth feature map subjected to the dimension reduction processing by using a convolution block attention module to obtain a purified feature map (see Gu, attention mechanism module applied to obtain dimension-reduced feature maps weighted according to the importance values [purified feature map], Paragraphs 0047, 0050, 0089, 0091, and 0097-0098); and 49determining the positions of the key points of the input image by using the purified feature map (see Gu, recognizing key points with improved accuracy based on the dimension-reduced feature maps weighted by using the attention mechanism module [purified feature map], Paragraphs 0047, 0050, 0091, 0094-0095 and 0097-0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu, using Gu’s teachings by including the attention mechanism module processing after Akbas’s [as modified by Wu] D features feature fusion process in order improve the accuracy of detecting the key points according to the importance of features (see Gu, 0047, 0050, 0089, and 0091).

Regarding claim 2, the combination of Akbas as modified by Wu and Gu further teaches the method according to claim 1, wherein the obtaining the plurality of first feature maps at the plurality of scales for the input image comprises: adjusting the input image to a first image of a preset specification (see Akbas, preset resolution for input image, Col. 15, lines 28-32); and inputting the first image to a residual neural network, and performing downsampling processing at different sampling frequencies on the first image to obtain a plurality of first feature maps at different scales (see Akbas, C2-C5 features extracted from the input image by using residual network with strides of (4, 8, 16, 32) pixels [downsampling], Fig. 1, Col. 8, lines 48-67, Col. 9, lines 1-10).

Regarding claim 5, the combination of Akbas as modified by Wu and Gu further teaches the method according to claim 1, wherein the performing the reverse processing on each of the plurality of second feature maps by using the second pyramid neural network to obtain the plurality of third feature maps in one-to-one correspondence to the plurality of second feature maps comprises: performing convolution processing on a second feature map F1 in second feature maps F1...Fm to obtain a third feature map R1 corresponding to the second feature map F1, wherein m represents a number of the second feature maps, and m is an integer greater than 1 (see Wu, FLQ (Q=3, L=1) [third feature map R1] obtained by applying convolution operation to the second feature map from Feature Pyramid Network (FPN) [Conv(FLQ-1), Q=3, L=1], Figure 1, equation 6, Page 4/10, Col. 2, Paragraph 2); performing convolution processing on second feature maps F2...Fm by using a fourth convolution kernel to obtain respective third intermediate feature maps F2’’...Fm ’’, wherein each of the third intermediate feature maps has the same scale as that of a second feature map corresponding to the third intermediate feature map (see Wu, convolution operation with stride 1 applied to each second feature map from Feature Pyramid Network (FPN) [Conv(FLQ-1), Q=3, L=2~4, third intermediate feature map], Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2); performing convolution processing on the third feature map R1 by using a fifth convolution kernel to obtain a fourth intermediate feature map R1’ corresponding to the third feature map R1 (see Wu, convolution operation with stride 2 [downsampling] applied to each third feature map in reserve Feature Pyramid Network (rFPN) [Convs2(FLQ), Q=3, L=1, fourth intermediate feature map R1’], Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2); and obtaining third feature maps R2...Rm and fourth intermediate feature maps R2’...Rm’ 47by using the third intermediate feature maps F2’’...Fm ’’ and the fourth intermediate feature map R1’, wherein a third feature map Rj is obtained by superposition processing of a third intermediate feature map Fj’’ and a fourth intermediate feature map Rj-1’, and the fourth intermediate feature map Rj-1’ is obtained by performing convolution processing on its corresponding third feature map Rj-1 by using a fifth convolution kernel, wherein j is greater than 1 and less than or equal to m (see Wu, each convoluted feature map from FPN [Conv(FLQ-1), Q=3, L= 2~4, third intermediate feature map] added with downsampled feature map from FL-1Q (Q=3) in rFPN [Convs2(FL-1Q), Q=3, L = 2~4, fourth intermediate feature map] via element-wise summation, Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2).  See claim 1 for obviousness and motivation statements.

Regarding claim 10, the combination of Akbas as modified by Wu and Gu further teaches the method according to claim 1, wherein the obtaining the position of each key point in the input image based on the fourth feature map comprises: performing dimension reduction processing on the fourth feature map by using a fifth convolution kernel (see Gu, dimension reduction performed on the feature maps of key points {Akbas’s [as modified by Wu] fourth feature map as discussed above} by using a global pooling layer of the attention mechanism module, Paragraph 0047, 0050, 0090, lines 1-6, 0091); and determining the positions of key points of the input image by using a fourth feature map subjected to the dimension reduction processing (see Gu, recognizing key points with improved accuracy based on the dimension-reduced feature maps weighted by using the attention mechanism module, Paragraphs 0047, 0050, 0091, 0094-0095 and 0097-0098).  See claim 1 for obviousness and motivation statements.

	As to claim 15, the claim is the corresponding apparatus claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Akbas further teaches a key point detection apparatus, comprising: a processor; and a memory configured to storing instructions executed by the processor, wherein the processor is configured to implement the method (see Akbas, pose estimation system comprising a processor, memory, etc., wherein the processor is configured to execute computer executable instructions that performs image processing functionality, Fig. 21, Col. 4, lines 4-23, Col. 7, lines 49-67, Col. 8, lines 1-18).

As to claims 16 and 18, the discussions are addressed with regard to claims 2 and 5 respectively.

	As to claim 20, the claim is the corresponding non-transitory computer-readable storage medium claim to claim 1 respectively.  The discussions are addressed with regard to claim 1.  Further, Akbas further teaches a non-transitory computer-readable storage medium, having stored thereon computer program instructions that, when being executed by a processor, implements the key point detection method (see Akbas, computer-readable media stores instructions executed by the data processor, Col. 8, lines 19-40).


Claims 3, 4, 7, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas as modified by Wu and Gu, and further in view of Wiki-BI (“Bilinear Interpolation”, Wikipedia – 3/25/2017, pages 1-3, previously attached in the Office Action dated 3/30/2022, as applied in previous Office Action).  The teachings of Akbas as modified by Wu and Gu have been discussed above.
Regarding claim 3, Akbas teaches forward processing, and further Wu discloses wherein the forward processing comprises first 45convolution processing and first resampling processing (see Wu, each feature map FLQ (Q=2, L=1~4) in FPN obtained by adding convoluted feature map [Conv(FLQ-1), Q=2, convolution processing] with upsampled feature map in FPN [Deconvs2(FL+1Q), Q=2, resampling process] via element-wise summation, Figure 1 and Figure 2(a), equation 5, Page 4/10, Col. 2, Paragraph 2); and the reverse processing comprises second convolution processing and second resampling processing (see Wu, each feature map FLQ (Q=3, L=1~4) in rFPN obtained by adding convoluted feature map from FPN [Conv(FLQ-1), Q=3, convolution processing] with downsampled feature map in rFPN [Convs2(FL-1Q), Q=3, resampling process] via element-wise summation, Figure 1 and Figure 2(b), equation 6, Page 4/10, Col. 2, Paragraph 2).  See claim 1 for obviousness and motivation statements.
However, Akabs as modified by Wu and Gu did not explicitly disclose linear interpolation processing.
Wiki-BI teaches linear interpolation processing (see Wiki-BI, bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu and Gu, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu and Gu] resampling process in order to reduce distortion caused by resizing an image (see Wiki-BI, Page 2/3, Application in image processing).

Regarding claim 4, Akbas teaches forward processing, and further Wu discloses wherein the performing the forward processing on each of the plurality of first feature maps by using the first pyramid neural network to obtain the plurality of second feature maps in one-to-one correspondence to the plurality of first feature maps comprises: performing convolution processing on a first feature map Cn in first feature maps C1...Cn by using a first convolution kernel to obtain a second feature map Fn corresponding to the first feature map Cn, wherein n represents a number of the first feature maps, and n is an integer greater than 1 (see Wu, FLQ (Q=2, L=4) [second feature map F4] obtained by applying convolution operation to the first feature map from backbone [Conv(FLQ-1), Q=2, L=4], Figure 1, equation 5, Page 4/10, Col. 2, Paragraph 2); performing upsampling processing on the second feature map Fn, to obtain a first intermediate feature map Fn’ corresponding to the second feature map Fn, wherein the first intermediate feature map Fn’ has the same scale as that of a first feature map Cn-1 (see Wu, deconvolution operation with stride 2 [upsampling] applied to each second feature map in Feature Pyramid Network (FPN) [Devconvs2(FLQ), Q=2, L=4, first intermediate feature map], Figure 1 and Figure 2(a), equation 6, Page 4/10, Col. 2, Paragraph 2); performing convolution processing on first feature maps C1... Cn-1 other than the first feature map Cn by using a second convolution kernel to obtain second intermediate feature maps C1’... Cn-1’ respectively in one-to-one correspondence to the first feature maps C1... Cn-1, wherein each of the second intermediate feature maps has the same scale as that of a first feature map corresponding to the second intermediate feature map (see Wu, convolution operation with stride 1 applied to each first feature map from backbone network [Conv(FLQ-1), Q=2, L=1~3, second intermediate feature map], Figure 1 and Figure 2(a), equation 6, Page 4/10, Col. 2, Paragraph 2); and obtaining second feature maps F1...Fn-1, and first intermediate feature maps F1’,... Fn-1’, based on the second feature map Fn and each of the second intermediate feature maps C1’... Cn-1’, wherein the second feature map Fi is obtained by performing superposition 46processing on the second intermediate feature map Ci and the first intermediate feature map Fi+1’ , the first intermediate feature map Fi’ is obtained by performing upsampling processing on its corresponding second feature map Fi, and the second intermediate feature map Ci’ has the same scale as that of the first intermediate feature map Fi+1’ , wherein i is an integer greater than or equal to 1 and less than n (see Wu, each convoluted feature map from backbone network [Conv(FLQ-1), Q=2, L=1~3, second intermediate feature map] added with upsampled second feature map from FL+1Q (Q=2) in FPN [Deconvs2(FL+1Q), Q=2, L=1~3, first intermediate feature map] via element-wise summation, Figure 1 and Figure 2(a), equation 6, Page 4/10, Col. 2, Paragraph 2).  See claim 1 for obviousness and motivation statements.
However, the combination of Akbas as modified by Wu and Gu did not explicitly disclose linear interpolation processing.
Wiki-BI teaches linear interpolation processing (see Wiki-BI, bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu and Gu, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu and Gu] resampling process in order to reduce distortion caused by resizing an image (see Wiki-BI, Page 2/3, Application in image processing).

Regarding claim 7, the combination of Akbas as modified by Wu and Gu teaches the method according to claim 1, wherein the performing the feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map comprises: adjusting each of the plurality of third feature maps to a plurality of feature maps of the same scale (see Akbas, different levels of features [Wu’s third feature maps, see claim 1 for obviousness and motivation statements] upsampled to a same size, Fig. 1 and Fig. 4, Col. 9, lines 63-67); and connecting the plurality of feature maps of the same scale to obtain the fourth feature map (see Akbas, different levels of features [Wu’s third feature maps, see claim 1 for obviousness and motivation statements] upsampled to a same size and concatenated into a single feature map [fourth feature map], Fig. 1 and Fig. 4, Col. 9, lines 63-67). See claim 1 for obviousness and motivation statements.
However, Akabs as modified by Wu and Gu did not explicitly disclose using linear interpolation.
Wiki-BI teaches linear interpolation processing (see Wiki-BI, bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu and Gu, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu and Gu] resampling process in order to reduce distortion caused by resizing an image (see Wiki-BI, Page 2/3, Application in image processing).

As to claims 17 and 21, the discussions are addressed with regard to claims 4 and 7 respectively.


Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas as modified by Wu and Gu, and further in view of Chen et al (“Cascaded Pyramid Network or Multi-Person Pose Estimation” - arXiv - April 2018, as applied in previous Office Action).  The teachings of Akbas as modified by Wu and Gu have been discussed above.
Regarding claim 8, the combination of Akbas as modified by Wu and Gu teaches the method according to claim 1, but fails to explicitly disclose wherein before the performing the feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map, the method further comprises: respectively inputting a first group of third feature maps to different bottleneck block 48structures, and performing convolution processing on the first group of third feature maps to respectively obtain updated third feature maps, each of the bottleneck block structures comprising a different number of convolution modules, wherein the plurality of third feature maps comprise the first group of third feature maps and a second group of third feature maps, and the first group of third feature maps and the second group of third feature maps each comprises at least one third feature map.
Chen teaches wherein before the performing the feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map, the method further comprises: respectively inputting a first group of third feature maps to different bottleneck block 48structures, and performing convolution processing on the first group of third feature maps to respectively obtain updated third feature maps, each of the bottleneck block structures comprising a different number of convolution modules, wherein the plurality of third feature maps comprise the first group of third feature maps and a second group of third feature maps, and the first group of third feature maps and the second group of third feature maps each comprises at least one third feature map (see Chen, RefineNet attaches different number of bottleneck blocks [convolutional modules] to different layers of feature maps [Wu’s third feature maps, see claim 1 for obviousness and motivation statements], Fig. 1 and Fig. 2, Page 3/10, Section 3.2.2 – RefineNet, Page 5/10, Col. 2, Design Choices of RefineNet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu and Gu, using Chen’s teachings by including RefineNet in Akbas’s [as modified by Wu and Gu] feature fusion process in order to improve the performance of key point detection (see Chen, RefineNet outperforms other design implementations, Tables 4-5, Page 6/10, Col. 1, lines 3-14).

As to claim 22, the discussions are addressed with regard to claim 8 respectively.


Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas as modified by Wu, Gu, and Chen, and further in view of Wiki-BI.  The teachings of Akbas as modified by Wu, Gu, and Chen have been discussed above.
Regarding claim 9, the combination of Akbas as modified by Wu, Gu, and Chen teaches the method according to claim 8, wherein the performing the feature fusion processing on each of the plurality of third feature maps to obtain the fourth feature map comprises: adjusting each of the updated third feature maps and the second group of third feature maps to feature maps of the same scale (see Chen, RefineNet upsampling the different levels of features [updated third maps, see claim 8 for obviousness and motivation statements] obtained after bottleneck blocks applied to each layer, Fig. 1, Page 3/10, Section 3.2.2 – RefineNet); and connecting the feature maps of the same scale to obtain the fourth feature map (see Chen, RefineNet concatenates the upsampled features, Fig. 1, Page 3/10, Section 3.2.2 – RefineNet, Page 5/10, Col. 2, Design Choices of RefineNet).  See claim 8 for obviousness and motivation statements. 
However, Akabs as modified by Wu, Gu, and Chen did not explicitly disclose using linear interpolation.
Wiki-BI teaches linear interpolation processing (see Wiki-BI, bilinear interpolation is a basic resampling technique, Page 1/3, Paragraph 1, Page 2/3, Application in image processing, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu, Gu, and Chen, using Wiki-BI’s teachings by including the linear interpolation in Akbas’s [as modified by Wu, Gu, and Chen] resampling process in order to reduce distortion caused by resizing an image (see Wiki-BI, Page 2/3, Application in image processing).

As to claim 23, the discussions are addressed with regard to claim 9 respectively.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akbas as modified by Wu and Gu, and further in view of Weng (US 2019/0197299 A1, as applied in previous Office Action).  The teachings of Akbas as modified by Wu and Gu have been discussed above.
Regarding claim 12, the combination of Akbas as modified by Wu and Gu teaches the method according to claim 1, further comprising: training the first pyramid neural network by using a training image data set, comprising: performing the forward processing on a plurality of first feature maps corresponding to each image in the training image data set by using the first pyramid neural network, to obtain a plurality of second feature maps corresponding to each image in the training image data set (see Akbas, 480x480 image patches used for training, Col. 13, lines 1-4; K2-K5 features [second feature maps] computed with top-down and lateral connections from the bottom-up pathway having the same spatial size corresponding to multi-scale feature maps C2-C5 extracted from the input image, Fig. 1 and Fig. 4, Col.8, lines 48-67, Col. 9, lines 5-8 and 50-53); determining the obtained key points by using each second feature map (see Akbas, the key points are determined using at least the first feature maps [C1-C4] and second feature maps [K2-K5], Fig. 1 and Fig. 4, Col. 9, lines 33-40); obtaining a first loss of each key point according to a first loss function (see Akbas, loss function based on the error between ground-truth and predicted keypoint heatmaps, equation 4, Col. 13, , lines 1-22).  See claim 1 for obviousness and motivation statements.
However, Akbas as modified by Wu and Gu did not explicitly disclose reversely regulating each convolution kernel in the first pyramid neural network by using the first loss until a number of trainings reaches a set first threshold number of times.
Weng teaches reversely regulating convolutional neural network by using the first loss until a number of trainings reaches a set first threshold number of times (see Weng, parameters of the convolution kernel adjusted based on the error between the output result and the annotation of a sample using back propagation algorithm, Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu and Gu, using Weng’s teachings by including back propagation in Akbas’s [as modified by Wu and Gu] training process in order to improve the optimization of the feature pyramid networks.

Regarding claim 13, the combination of Akbas as modified by Wu and Gu teaches the method according to claim 1, further comprising: training the second pyramid neural network by using a training image data set, comprising: performing, by using the second pyramid neural network, the reverse processing on the plurality of second feature map corresponding to each image in the training image data set output by the first pyramid neural network, to obtain a plurality of third feature map corresponding to each image in the training image data set (see Akbas, 480x480 image patches used for training, Col. 13, lines 1-4; Wu, FLQ (L=1~4, Q=3) [third feature maps] generated by reverse feature pyramid network (rFPN) corresponding to FLQ (L=1~4, Q=2)  [second feature maps] associated with an image, Figure 1 and Figure 2(b), Page 4/10, Col. 2, Paragraph 2; Akbas as modified by Wu teaches third feature maps obtained after inputting second feature maps corresponding to each training image to reverse feature pyramid network); determining the obtained key points by using each of the plurality of third feature maps (see Akbas, the key points are determined using at least the first feature maps [C2-C5], second feature maps [K2-K5], and Wu’s third feature maps {see claim 1 for obviousness and motivation statement}, Fig. 1 and Fig. 4, Col. 9, lines 33-40); obtaining a second loss of each key point according to a second loss function (see Akbas, loss function based on the error between ground-truth and predicted keypoint heatmaps, equation 4, Col. 13, , lines 1-22).  See claim 1 for obviousness and motivation statements.
However, Akbas as modified by Wu and Gu did not explicitly disclose reversely regulating convolution kernels in the second pyramid neural network by using the second loss until the number of trainings reaches a set second threshold number of 50times; or reversely regulating the convolution kernels in the first pyramid neural network and the convolution kernels in the second pyramid neural network by using the second loss until the number of trainings reaches the set second threshold number of times.
Weng teaches reversely regulating convolutional neural network by using the first loss until a number of trainings reaches a set first threshold number of times (see Weng, parameters of the convolution kernel adjusted based on the error between the output result and the annotation of a sample using back propagation algorithm, Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu and Gu, using Weng’s teachings by including back propagation in Akbas’s [as modified by Wu and Gu] training process in order to improve the optimization of feature pyramid networks.

Regarding claim 14, the combination of Akbas as modified by Wu and Gu teaches the method according to claim 1, wherein the feature fusion processing is performed on each of the plurality of third feature maps by using a feature extraction network, and before the performing feature fusion processing on each of the plurality of third feature maps by using a feature extraction network, the method further comprises: training the feature extraction network by using the training image data set, comprising: performing, by using the feature extraction network, the feature fusion processing on the plurality of third feature maps corresponding to each image in the training image data set output by the second pyramid neural network (see Akbas, 480x480 image patches used for training, Col. 13, lines 1-4; different levels of feature maps corresponding to an input image [Wu’s third feature maps, see claim 1 for obviousness and motivation statement] upsampled to a same size and concatenated into a single feature map, Fig. 1 and Fig. 4, Col. 9, lines 63-67), and identifying key points of each image in the training image data set by using a feature map subjected to the feature fusion processing (see Akbas, the key point heatmaps are obtained using a concatenated single feature map, Fig. 1 and Fig. 4, Col. 10, lines 16-23); obtaining a third loss of each key point according to a third loss function (see Akbas, loss function based on the error between ground-truth and predicted key point heatmaps, equation 4, Col. 13, lines 1-22).  See claim 1 for obviousness and motivation statements.
However, Akbas as modified by Wu and Gu did not explicitly disclose reversely regulating parameters of the feature extraction network by using a third loss value until the number of trainings reaches a set third threshold number of times; or reversely regulating, by using the third loss function, parameters of the convolution kernel in the first pyramid neural network, parameters of the convolution kernel in the second pyramid neural network, and parameters of the feature extraction network, until the number of training times reaches a set third threshold number of times.
Weng teaches reversely regulating convolutional neural network by using the first loss until a number of trainings reaches a set first threshold number of times (see Weng, parameters of the convolution kernel adjusted based on the error between the output result and the annotation of a sample using back propagation algorithm, Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akbas’s method, as modified by Wu and Gu, using Weng’s teachings by including back propagation in Akbas’s [as modified by Wu and Gu] training process in order to improve the optimization of feature pyramid networks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 20, 2022